PER CURIAM.
This disciplinary proceeding by The Florida Bar against Donald J. Swanson, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to Integration Rule of The Florida Bar 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found respondent guilty of Count One of the Complaint of The Florida Bar as to each ethical violation: Disciplinary Rule l-102(a)(l) — A lawyer shall not violate a disciplinary rule, Disciplinary Rule l-102(a)(4) — A lawyer shall not engage in conduct involving dishonesty, fraud, deceit or misrepresentation, and Disciplinary Rule l-102(a)(6) — A lawyer shall not engage in any other conduct that adversely reflects on his fitness to practice law. The referee further found respondent not guilty as to Count Two of the Complaint of The Florida Bar as to each of the same ethical violations.
The referee recommends that respondent be suspended from the practice of law for a fixed, period of twelve months and thereafter, until:
1. He shall prove his rehabilitation pursuant to Rule 11.10(4);
2. Enroll in, and successfully complete with a grade of no less than “C”, or its equivalent, from an accredited law school in the State of Florida, a course in Ethical Conduct by attorneys authorized to practice law in the State of Florida;
3. Pay the costs of these proceedings in the amount of $1,442.63.
*736Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Donald J. Swanson is suspended from the practice of law for a period of twelve (12) months on the conditions set forth above. Respondent’s suspension shall be effective August 2, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business.
Judgment for costs in the amount of $1,442.63 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, ALDERMAN, McDonald and EHRLICH, JJ., concur.